Title: From John Adams to John Trumbull, 8 July 1805
From: Adams, John
To: Trumbull, John

This Letter must be kept to yourself. I have no fancy for stiring the hornets.My Dear SirQuincy July 8. 1805
I must humbly beg pardon of the Right Honorable Gideon Granger and all his Satelites in the Post Office, for an ungrounded Suspicion, which I began to entertain of Some one of them, without conjecturing which of them. This extraordinary Exordium ought to have an explanation. On the dear day of Independence, Col. Humphreys came out to make me the Compliments of the Season, and of course the conversation turned in a great measure upon you as usual. I told him I had written you last Winter, and had received no answer. He most confidently asserted that you had never received it, alledging as full proof, that in a long conversation with you lately you had never mentioned it. Though I could not admit his demonstration to be geometrical, yet I began to suspect that the Post Office, requested from my son J. B. to copy my letter, and determined to write another letter enclosing the copy of the old one. In a few minutes after he brought me the Copy Lo! yours of 25 of June, and the 24 of February was sent me from the Post Office, to my great Joy and the entire confutation of my unworthy Jealousy. As it was the first time I have had an occasion to suspect foul play in the post office since I have been in private life, I hope it will be the last. Since I have no other use for the Copy, I will inclose it as evidence of this insignificant story, which I am sorry has taken up so much of my sheet.
Indeed Sir I have great Reason, for Thankfulness, as our great example in English style has it, for a great share of Health and Spirits and still more, for feeling no disposition to cast one longing or lingering look behind.—I can Say, with at least as much truth as Voltaire, Je m’ai jamais trop bien compris Ce que C’etait de mourir de chagrin. Yet I believe, there are Chagrins in human life, which if they had been Sent to me would have killed me: and many there may be in Store for me, which I could not resist, Stoick as I am.
I agree with Lady Mary, that Vanity and Credulity are the two most refreshing Cordials of human Life. On the score of the last I have nothing to boast—but of the first I have fortunately a Sufficient share to comfort me for sometime longer. I have the Vanity to think that the Misfortunes and dangers of my Country, have not been created or promoted or assisted by me.—Old as I am, I am not afraid to beat a Challenge. If any Federalist in the union will come out, with his name and point out any one Measure in my Administration, which was wrong I will undertake with my Name, to vindicate its Justice, Humanity and Policy; or its inevitable necessity occasioned by the Treachery, Perfidy or absurdity of Hamilton and his satellites. I will pour out all myself as plain as downright Shippen or as old Mountain.
I warrant you neither Wolcott nor Pickering nor McHenry would take up the glove.
Your observations on the Politicks of Connecticutt, appear to me, as just as they are Sagacious: and I wish that wise people may continue stedfast in the Ways of Well doing. Nevertheless, some of your leading Federalists have given too much cause in Some Instances for their enemies to blaspheme. I am of your Opinion, that Federalism has no leader. But it ought to have an Object, i.e. the Preservation of the Union and the Constitution, the Religion morals Science and Letters of the Country. I agree also with you, in not believing that general Anarchy will prevail or that a Dissolution of the Union is near. Your Hillhouse as well as our Goodhue, have been however for a number of years in a habit of talking too irreverently both of the Constitution and the Union. I shall not live to see a War, much less its effects. I rejoice that it has been written in the grand rouleau, that you should be a Judge in Connecticut. If it was lawful to desire any alterations in what is written "en haut," I should certainly wish you had been Something more and higher.—I have contemplated your Connecticut Politicks and Politicians a long time: And the more I have considered them, the more I am convinced that I do not understand human nature, and am incapable of comprehending the Conduct of Mankind. Elsworth, in political prudence was equal to Sherman: in education and general information, superiour: but not superiour in either of these last to Webster, nor equal in Application. Trumbull shall be out of the question at present. Two great Creatures of Good riches, Brothers of ol Wolcott, must be carefully forced up and Webster hunted down. I don’t know any thing of mankind you see. If I were to say a Word about Family Spirit, and its eternal Hostility to unconnected merit, you would charge me with aiming at Aristocracy. The family passion is as exclusive as the rage for Monopoly among Merchants and commercial Nations. Yet for this Observation these very families would charge me with a desire to bring the People up to cringe to the Wellborn few. Whereas my design is directly the reverse: and I wish to admonish the People against this idolatry to Clans, Tribes, and races, and Stimulate them to adopt Institutions which alone can curb their pride and limit their Power. New York is more liberal than Connecticutt. A Mitchell is made much of there, though not very exemplary in his Principles or Conduct. So has been a Burr, tho much inferior in Genius, Talents and acquirements to Mitchell.
Now for the Sublime and beautiful Subject, Mount Wollaston.—Governor Winthrops Journal, Princes Chronology, Hutchinson’s History of Massachusetts, Belknaps Lives, and every other History of the first settlement of Plymouth and Massachusetts, will give you some Account of Mount Wollaston, alias Maremont, alias Merry Mount, alias &c. &c. In 1622 a Mr. Wollaston at the head of a little Colony of about Forty Persons came from England and took Possession of this Hill, which is one of the blue Hills but the Smallest and nearest the Sea, and gave it his own name. Wollaston went to Virginia. Moreton, the third in Command in the Company contrived to drive away the second, assumed all authority, erected a Maypole and danced around it, with I suppose, some of the Indian Girls to the great and just scandal of our pious and chaste forefathers. This Morton the very Antitype of Abraham Bishop did worse than all this by supplying the Indians with Musquets and Powder and worse than this by ridiculing the Government in Church and State. The righteous indignation of Government, first of Plymouth, by means of Captain Standish, and next of Massachusetts under Governor Winthrop fell upon him. He was taken Prisoner and sent to England—his Buildings burned: The Mountain and farm granted to Mr. Coddington, by him sold to Mr. Tyng by Tyng given to his Daughter who married Parson Shepherd by the Widow Shepherd in her Will given to her Grandson John Quincy, then at Harvard Colledge, by him in his Will given to his son Norton Quincy; and by him in his Will to the Children of his sisters, among whom Abigail your Friend and my Wife was one. The other Devisees Legatees persuaded me to buy them out which by selling my Fathers House and lands as well as my own, and contracting a large Debt, which I think I shall probably never pay, I was enabled to do.
Now as the harmonious voice of Europe and America, pronounces Jefferson the greatest Man who ever was in America, and he has had the affectation to go to Italy for an outlandish Name for his Hill, and as Washington, the next greatest Man, preserved a Name for his, given by his Brother in Compliment, to an outlandish Admiral: Although I have by no means the presumption to claim the place of the third greatest Man, apt as it has been written, in the grand Parchment on high that I should Somehow intervene or pass between the Legs of those two Colossus’s, or rather trampled under the feet of both, I have retained the homespun Name of Wollaston, and the more Willingly on account of an Esteem and Veneration for the Religion of Nature delineated, which I read in my early youth with pleasure and Advantage. If indeed I were disposed to give it another it would not be in my power, as Wollaston has been written on the Hill, in all our Histories for an hundred and Eighty years and more.
I am &c.
J. AdamsYour question about Maine, I must answer some other time.